Newburger, J.
This action is brought to recover rent for two months under a lease.
The defendant entered into possession of the premises and paid the rent for four months, but refused to pay the last two months of the term, on the ground that the premises became untenantable and unfit for occupation, by reason of the removal of the roof and other alterations to the building.
The lease provided that the plaintiff might enter the premises for the purpose of making repairs to the roof and alterations to the premises, and that defendant would make no claim for damages by reason of any alteration.
From an examination of the record it appears that no error was committed during the trial of this action. The trial justice was justified in directing a verdict for the plaintiff.
For these reasons the judgment appealed from must be affirmed, with costs.
Ehrlich, Ch. J., and Fitzsimons, J., concur.
Judgment affirmed.